The Court
held that the amended section took the place of and repealed the original one; and, being the only act in force providing for redemption, it must govern; that it must be assumed that such was the intention of the legislature, as the only alternative would be to infer an inten*262tion to cut off all right of redemption as to prior sales, which would not only be contrary to the uniform state policy in that regard, and therefore not to be deduced by slight inference, but it would, moreover, affect injuriously the rights of those who before were entitled to redeem; that th'e additional twenty-five per cent, required by the prior act was paid into the state treasury as a mere gratuity, which the state has the right to forego, since it does not affect at all the rights "of the purchasers at the tax sales; that this payment, though called interest, is not in the nature of interest, but is rather to be regarded in the light of a penalty, or as something exacted as a condition for the privilege of redeeming, which it is competent for the state, as the only party interested, to release; that such release being in the nature of a concession by the state to the individual, the legislative intent to make such concession, if fairly deducible from the statute, will not be defeated by the application of a strict construction; and that this case is easily distinguishable from that of Smith v. Auditor General, 20 Mich., 398.
Writ granted.